DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: 
(a) “the micro light-emitting diodes are a plurality of different portions of a connected epitaxial structure,” 
(b) “the epitaxial structure comprises a first type semiconductor layer at least partially connected and including a connected portion and an unconnected portion,”
(c) “the unconnected portion and the plurality of micro-light emitting diodes are respectively located at two opposite sides of the connected portion,” and
(d) “an orthographic projection of the unconnected portion onto the substrate [does] not overlap an orthographic projection of the plurality of micro light-emitting diodes onto the substrate.”
There are multiple instances of indefiniteness introduced by the language of these limitations and the manner in which the limitations affect one another. Examiner first notes that limitation (b) requires the first type semiconductor layer to be “at least partially connected,” but it is unclear as to what this entails. Connected to what? Under the broadest reasonable interpretation in view of the specification it appears this is referring to the manner in which portions of the first type semiconductor layer within each LED are connected to each other by the connected portion. However, within the context of the claim, it is not entirely clear how “at least partially connected” limits the structure or whether it imparts anything in addition to the requirement that there be a “connected portion” of the layer.
Furthermore, limitation (a) sets up the structure as including light emitting diodes that “are” different portions of the connected epitaxial structure. The connected epitaxial structure includes the first type semiconductor layer, and the first type semiconductor layer, in turn, includes connected portions and unconnected portions. However, it is not clear as to what portions of the first type semiconductor layer are included in the light emitting diodes. If the micro light emitting diodes “are” the epitaxial structure, and the epitaxial structure includes both the unconnected and connected portions, how can the micro light emitting diodes be differentiated from the unconnected and connected portions as required in limitation (c). How can the micro light emitting didoes that “are” the epitaxial structure including the unconnected portion have an orthographic projection that is doesn’t overlap with the unconnected portion as required by limitation (d)?
As best understood from the specification, drawings, and arguments Applicant is using “connected portion” to refer to 1241a (as seen in FIG. 2, for example), and “unconnected portion” to refer to 1241d. However, even with this understanding it is unclear how one can differentiate 1241a and 1241d from the micro light-emitting diodes as these portions will also contribute to the operation of the micro-LEDs. Examiner suggests using language that establishes all three portions of the first type semiconductor layer: (1) “connected portion” 1241a; (2) “unconnected portion” 1241d; and also (3) third portion 1421c. The limitations in which Applicant attempts to differentiate between 1241a, 1241d, and the micro-LED would be more clear, and would better represent the claimed invention, if they differentiated not with the entirety of the micro-LEDs, but with this third portion of the first type semiconductor layer, however Applicant wishes to define it. Alternatively, Applicant may define the micro-LEDs in other ways that incorporate this third portion. However, without more clearly differentiating the micro-LEDs from the connected and unconnected portions of the first type semiconductor layer, the metes and bounds of the claim cannot be defined and the claim is rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Pub. No. 2021/0193639 A1) in view of Kwak et al. (U.S. Pub. No. 2020/0212267 A1) and Kim et al. (U.S. Pub. No. 2020/0349882 A1).
Regarding claim 1, Robin discloses a micro light-emitting diode display panel, comprising:
a substrate (FIG. 1: 30, see paragraph 0070);
a plurality of pixel structures disposed on the substrate (FIG. 1: Pix, see paragraph 0071), wherein each pixel structure comprises a plurality of micro light-emitting diodes (FIG. 1: LED, see paragraph 0071), and the micro light-emitting diodes are a plurality of different portions of a connected structure (FIG. 1: 46/48/50/52, see paragraph 0075),
wherein the structure comprises a first type semiconductor layer at least partially connected and including a connected portion (FIG. 1: 54, see paragraph 0075, includes portion connecting adjacent LEDs),
a plurality of light-emitting layers separated from each other (FIG. 1: 50, see paragraph 0075), and
a plurality of second type semiconductor layers separated from each other, the light emitting layers are disposed between the first type semiconductor layer and the second type semiconductor layers (FIG. 1: 48, see paragraph 0075);
a plurality of wavelength conversion structures disposed in the structure and respectively aligned with at least a portion of the micro light-emitting diodes (FIG. 1: 44, see paragraph 0078).
Robin is silent in regards to the epitaxial nature of the connected structure.
Kwak discloses the structure forming the connected structure is a connected epitaxial structure (FIG. 3: EP, see paragraph 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kwak to the teachings of Robin so as to control the layer properties by growing the layers to a desired thickness (see paragraph 0128).
Robin discloses an unconnected portion of the structure (FIG. 1: 46, see paragraph, 0089), and further notes that this portion 46 may be of a same material and may be doped similar to that of the semiconductor layers making up the micro light-emitting diode (see paragraph 0089 and paragraph 0097). Robin further discloses this unconnected portion and the micro light-emitting diodes are respectively located at two opposite sides of the connected portion (FIG. 1: 46 and the LEDs are located on opposite sides of portion of 52 connecting adjacent LEDs), wherein an orthographic projection of the unconnected portion onto the substrate does not overlap an orthographic projection of the plurality of micro light-emitting diodes onto the substrate (FIG. 1: 46 does not overlap with the LEDs).
However, Robin does not explicitly disclose the unconnected portion being a portion of the first type semiconductor layer.
Kwak discloses forming the wavelength conversion structures within a cavity in in the first type semiconductor layer (FIG. 2A: 160 disposed within cavity formed in 143, see paragraph 0052 and 0070). The structure of Kwak disposes the wavelength conversion between partitions PT, which are portions of the first type semiconductor layer that provide a structure analogous to the walls 46 of Robin. Forming the partitions in this manner allows the walls to be multi-functional – functioning as a portion of the first type semiconductor layer while also providing electrical interconnection to an opposite electrode and providing a cavity for optical elements (see paragraph 0076). 
A person having ordinary skill in the art would find it obvious to combine the teachings of Kwak and the teachings of Robin such that the wavelength conversion structures are disposed in a cavity of the first-type semiconductor layer as depicted in Kwak. The motivation to do so is to achieve the multi-functionality discussed above, and doing so would result in forming the walls of Robin as unconnected portions of the first type semiconductor layer 54. As such, the combination of Robin, as modified by Kwak teaches the epitaxial structure including an unconnected portion (walls 46 of Robin formed from same layers has 54), the unconnected portion and the plurality of micro light-emitting diodes are respectively located at two opposite sides of the connected portion (FIG. 1: 46 located on top side of connected portions of 54, LEDs located on bottom side), wherein an orthographic projection of the unconnected portion does not overlap with an orthographic projection of the micro light-emitting diodes (FIG. 1: 46 does not overlap with the LEDs).
The combination is silent in regard to a light blocking layer disposed between the unconnected portion of the epitaxial structure and the wavelength conversion structure, wherein an orthographic projection of the light blocking layer and an orthographic projection of the unconnected portion on to the substrate do not overlap an orthographic projection of the plurality of micro light-emitting diodes onto the substrate.
Kim discloses a light blocking layer disposed between the wall and the wavelength conversion structure (FIG. 1: 114 disposed between wall 113 and space where wavelength conversion is disposed, see paragraph 0065, see also FIG. 5 and paragraph 0117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Robin so as to improve light-emitting efficiency (see paragraph 0082).
Examiner notes that applying the teachings of Kim to the teachings of the combination provides for applying the light blocking layer 114 of Kim along sides of unconnected portions 46 of Robin. Such a combination further yields wherein an orthographic projection of the light blocking layer and an orthographic projection of the unconnected portion on to the substrate do not overlap an orthographic projection of the plurality of micro light-emitting diodes onto the substrate (Robin FIG. 1: walls 46 do not overlap with the LEDs).
Regarding claim 3, Robin discloses a thickness of each wavelength conversion structure is greater than a thickness of a connected portion of the first type semiconductor layer (FIG. 1: thickness of 44 is greater than thickness of 52 on the connecting portions of 52).
Regarding claim 4, Robin discloses a thickness of each of the wavelength conversion structures (see paragraph 0096) as well as a thickness of the LED structure (see paragraph 0083, thickness of LED is the thickness of 40 minus the thickness of 44). Hsieh further discloses thicknesses of the wavelength conversion, thicknesses of the stack (see paragraphs 0040-0042), and ratios therebetween. 
While the combination does not explicitly disclose the ratios as claimed, it would have been obvious to one for ordinary skill in the art before the effective filing date of the invention, from the general conditions disclosed by the references, to optimize the ratios as arrive at the claim 4 limitations. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Robin discloses a thickness of the unconnected portion is greater than a thickness of a connected portion (FIG. 1: 52 is thicker at unconnected portions than in the connecting portion).
Regarding claim 6, Robin discloses a thickness of each of the wavelength conversion structures (see paragraph 0096) as well as a thickness of the LED structure (see paragraph 0083, thickness of LED is the thickness of 40 minus the thickness of 44). Hsieh further discloses thicknesses of the wavelength conversion, thicknesses of the stack (see paragraphs 0040-0042), and ratios therebetween. 
While the combination does not explicitly disclose the ratios as claimed, it would have been obvious to one for ordinary skill in the art before the effective filing date of the invention, from the general conditions disclosed by the references, to optimize the ratios as arrive at the claim 6 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Robin discloses a common electrode layer disposed on the pixel structures and electrically connected to the first type semiconductor layer of the epitaxial structure (FIG. 1: 26, see paragraph 0066).
Regarding claim 8, Robin, as previously modified by Hsieh, discloses one end of a portion of the epitaxial structure away from the substrate is coplanar with one end of each wavelength conversion structure away from the substrate (FIG. 1: 46 coplanar with 44).
Regarding claim 10, Robin discloses the light blocking layer has electrical conductivity (see paragraphs 0097-0099).
Regarding claim 11, Robin discloses a spacing between the micro light-emitting diodes is less than a width of each micro light-emitting diode (FIG. 1: space between LEDs is less than width of LEDs).
Regarding claim 12, Robin discloses a ratio of the spacing between the micro light-emitting diodes and the width of each micro light-emitting diode is less than 1 (see FIG. 1). This overlaps Applicant’s claimed range of from 0.1 to 0.9. It would have been obvious to one of ordinary skill in the art from the teachings of Robin to arrive at the limitations of claim 12 because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Robin is silent in regards to the value of the spacing.
Hsieh discloses the spacing between micro light-emitting diodes is less than 20 micron (see paragraph 0042, W1 is less than 20 micrometers and the space between LEDs is smaller than W1 as such the spacing is also less than 20 micrometers). This overlaps Applicant’s claimed range of less than 10 micrometers. It would have been obvious to one of ordinary skill in the art from the teachings of Hsieh to arrive at the limitations of claim 13 because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Robin discloses a separation layer disposed on side walls of the micro light-emitting diodes and on the connected portion among the micro-light emitting diodes (FIG. 3: 56, see paragraph 0105).
Regarding claim 16, Robin, as previously modified by Kwak, discloses the unconnected portion of the epitaxial structure is located between the adjacent wavelength conversion structures (FIG. 1: 46 between adjacent 44s).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Pub. No. 2021/0193639 A1) in view of Kwak et al. (U.S. Pub. No. 2020/0212267 A1) and Kim et al. (U.S. Pub. No. 2020/0349882 A1) as applied to claim 14 above, and further in view of Sakong et al. (U.S. Pub. No. 2021/0013236 A1).
Regarding claim 15, the combination is silent in regards to a light absorbing material, a reflecting material, a scattering material, or a combination thereof. 
Sakong discloses the separation layer comprises a reflecting material (FIG. 17: 1200, see paragraph 0063). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to apply the teachings of Sakong to the teachings of the combination so as to compensate for low reflectivity in between the LEDs (see paragraph 0063). 
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Kwak reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819